    6:19-cv-01774-HMH-JDA           Date Filed 06/21/19       Entry Number 1       Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION


 Inam Naji,                                              Case No. _______________________

                     Plaintiff,
                                                               NOTICE OF REMOVAL
           vs.

 Fluor Enterprises, Inc., d/b/a Fluor
 Corporation,

                     Defendant.


TO:       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF SOUTH CAROLINA;
          COURT OF COMMON PLEAS FOR GREENVILLE COUNTY, SOUTH CAROLINA;
          AND ALL PARTIES AND ATTORNEYS OF RECORD:


          PLEASE TAKE NOTICE THAT the above-captioned matter, originally filed in the Court

of Common Pleas for Greenville County, South Carolina, has been removed to the United States

District Court for the District of South Carolina, Greenville Division, on the following grounds:

          1.     The above-captioned civil action was filed in the Court of Common Pleas for

Greenville County, South Carolina, on May 3, 2019, and was served upon Defendant Fluor

Enterprises, Inc. (hereinafter “Fluor”), who is improperly identified in the Complaint as “Fluor

Enterprises, Inc., d/b/a Fluor Corporation,” on May 22, 2019. A copy of the Summons and

Complaint is attached hereto as Exhibit A. Fluor is filing this Notice of Removal within thirty

(30) days of service of the original Complaint as required by 28 U.S.C. § 1446(b).

          2.     Plaintiff’s Complaint purports to assert causes of action under 42 U.S.C. § 2000e

et seq. Therefore, this Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331

as an action of a civil nature founded upon a claim or right arising under the laws of the United

States.
   6:19-cv-01774-HMH-JDA           Date Filed 06/21/19      Entry Number 1       Page 2 of 2




       3.      Accordingly, this action may be removed to this Court pursuant to the provisions

of 28 U.S.C. § 1441(a).

       4.      Fluor is providing the Clerk of Court from which this action was removed with a

copy of this Notice of Removal as required by 28 U.S.C. § 1446(d).

       WHEREFORE, Fluor prays that this Honorable Court accept this Notice of Removal and

hereby undertake jurisdiction in the above-captioned cause of action now pending in the Court of

Common Pleas for the County of Greenville, South Carolina, that the same be removed to this

Honorable Court, and that all proceedings in this case in the Court of Common Pleas for the County

of Greenville, South Carolina be stayed.


                                               Respectfully submitted,


                                               s/ Jennifer S. Cluverius
                                               Jennifer S. Cluverius           Fed ID No. 9992
                                               Ashley R. Parr                 Fed ID No. 12304
                                               NEXSEN PRUET, LLC
                                               55 East Camperdown Way, Suite 400 (29601)
                                               Post Office Drawer 10648
                                               Greenville, South Carolina 29603-0648
                                               Telephone: 864.370.2211
                                               Facsimile: 864.282.1177
                                               JCluverius@nexsenpruet.com
                                               AParr@nexsenpruet.com

                                               Attorneys for Defendant
                                               Fluor Enterprises, Inc.
 June 21, 2019
 Greenville, South Carolina




                                                2
